internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-100477-02 date date x a d1 d2 d3 year year year year dear this letter responds to a letter dated date and prior correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 x elected to be treated as an s_corporation effective d2 x had subchapter_c_earnings_and_profits at the close of each of its year year and year taxable years and had gross_receipts for each of those years more than percent of which were passive_investment_income as a result x’s s election terminated on d3 x represents that the termination of x’s election to be an s_corporation was inadvertent unintended and not the result of tax_avoidance or retroactive tax planning in year x paid the tax under sec_1375 for year year and year and distributed all of x’s subchapter_c earnings plr-100477-02 and profits to a x’s sole shareholder x and a agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such years more than percent of which are passive_investment_income sec_1362 provides that any termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_investment_income within the meaning of sec_1362 based solely on the representations made and the information submitted we conclude that x's s_corporation_election terminated on d3 under sec_1362 because x had subchapter_c_earnings_and_profits at the close of each of three consecutive taxable years and had gross_receipts for each of those taxable years more than percent of which were passive_investment_income plr-100477-02 we further conclude that the termination of x's s_corporation_election was an inadvertent termination within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning d3 and thereafter provided that x's s_corporation_election was valid and is not otherwise terminated under sec_1362 based on the particular facts of this case no adjustments are required under sec_1362 furthermore no amendments shall be made to x's or a’s year income_tax returns with respect to the issues addressed in this letter if these conditions are not met then this ruling is null and void furthermore if these conditions are not met x must notify the service_center with which x's s_corporation_election was filed that the election terminated on d3 except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the above-described facts under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
